OPINION — AG — ** ACQUISITION OF HISTORICAL BUILDINGS ** THE CHEROKEE COUNTY BOARD OF COUNTY COMMISSIONERS HAS 'NO' AUTHORITY TO SELL COUNTY OWNED BUILDINGS TO THE OKLAHOMA HISTORICAL SOCIETY WITHOUT FIRST ACCEPTING BIDS FROM THE PUBLIC UNDER THE PROCEDURE DESCRIBED IN 19 Ohio St. 342 [19-342], 19 Ohio St. 344 [19-344].  HOWEVER, THE CHEROKEE COUNTY BOARD OF COUNTY COMMISSIONERS MAY ENTER INTO A CONTRACT WITH THE OKLAHOMA HISTORICAL SOCIETY TO LEASE THE COUNTY OWNED HISTORIC STRUCTURES IN QUESTION.  THE CHEROKEE COUNTY COMMISSIONERS MAY 'NOT' PLACE ANY MONES RECEIVED FROM THE OKLAHOMA HISTORICAL SOCIETY FOR THE LEASE OF THE HISTORICAL STRUCTURES IN QUESTION INTO ANY TYPE OF INTEREST BEARING ESCROW OR SPECIAL FUND FOR THE SOLE PURPOSE OF APPLYING SUCH FUNDS TOWARD CONSTRUCTION OF REPLACEMENT FACILITIES FOR THE COUNTY GOVERNMENT IN THE FUTURE.  ANY MONIES RECEIVED FROM SUCH A LEASE AGREEMENT WOULD BE SUBJECT TO APPROPRIATION BY THE COUNTY EXCISE BOARD. (LEASE, COUNTY BUILDING, SELL, LANDS, REAL ESTATE OWNED BY THE COUNTY, COUNTY PROPERTY) CITE: 19 Ohio St. 343 [19-343], 19 Ohio St. 229 [19-229], 19 Ohio St. 1 [19-1], OPINION NO. 71-209, OPINION NO. 73-271, 19 Ohio St. 338 [19-338], OPINION NO. AUGUST 26, 1949 — NORMAN, 62 Ohio St. 335 [62-335] (MARVIN C. EMERSON)